Title: To George Washington from John White, 28 May 1789
From: White, John
To: Washington, George



Sir
New York May 28th 1789

I take the liberty of laying before your Excellency the inclosed letter.
Having been employed several Years in the adjustment of the public accounts in various departments, & of those of several of the States against the Union, it has rendered the public service habitual and detached me from other pursuits for the support of a growing family, It is this consideration that has induced me to offer myself as a candidate for employment under the new Government.
I would not presume to ⟨s⟩ay any thing of myself further than to observe to Your Excellency that the commencement of my service in the public accounts was in the spring of the Year 1779 in the Auditors office at Camp, where I continued between two and three Years, after which I was employed by the late Mr Pierce Paymaster General, from whom I received an appointment to proceed to Maryland and settle the accounts of the Continental troops belonging to the line of that State, when this business closed I was Commissioned to settle the accounts of Maryland and the individuals thereof against the Union—a new system having been adopted in 1786 by which the accounts were directed to be settled by a Board consisting of three persons, the Legislature of Maryland appointed me their Agent to attend the said Board on her behalf, but the mode of settling the accounts of the States against the Union being again alter’d in May 1787, the continent was divided into five districts, and I was appointed Commissioner for the district of Pennsylvania, Delaware and Maryland, for the purpose of receiveing and Stating

their respective claims against the United States, this Commission being limited to fifteen months Expir’d last September.
My character and conduct in the several offices I have held is pretty well known to a number of gentlemen now in Congress, particularly those from the State of Maryland, and also to the Commissioners of the Board of Treasury.
As the foregoing circumstances are those only on which I can Expect to merit the confidence of Your Excellency, and the public, I hope they will be permitted to plead my apology for intruding thus particularly upon You. I have the honor to be with great respect Your Excellency⟨s⟩ obedient & huble Sert

John White

